Citation Nr: 1221344	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  12-08 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from October 1946 to March 1948.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a March 2010  rating decision, by the St. Louis, Missouri, Regional Office (RO), which denied the Veteran's claim of entitlement to a TDIU.  He perfected a timely appeal to that decision.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a) (2) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A total disability rating for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2011).  A veteran is eligible for a rating of TDIU if either one service-connected disability is rated at least 60 percent disabling or multiple service-connected disabilities yield a combined rating of 70 percent (with at least one of those disabilities rated 40 percent or more)).  38 C.F.R. § 4.16(a).  

In determining whether a veteran is indeed unemployable, consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).  Further, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. Indeed, a high rating in and of itself is a recognition that the service-connected impairment makes it difficult to obtain and keep employment. Rather, the relevant inquiry is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363(1993).  

Here, the Veteran is service connected for (1) bilateral hearing loss, evaluated as 50 percent disabling; and (2) tinnitus, evaluated as 10 percent disabling.  His combined disability evaluation is 60 percent.  Thus, the Veteran fails to meet the threshold rating requirements necessary to establish entitlement to a rating of TDIU.  See 38 C.F.R. § 4.16(a).  

Although the Veteran does not meet the threshold rating requirements to establish eligibility for a schedular rating of TDIU, he may still be entitled to TDIU on an extra-schedular basis if it is established that the he is unable to secure or follow substantially gainful employment as a result of the effect of his service-connected disabilities.  38 C.F.R. § 4.16(b).  

Significantly, in support of his claim, the Veteran submitted a statement from Dr. J. D., dated in February 2011, indicating that the Veteran's severe hearing loss and tinnitus have essentially rendered him unemployable.  She stated that he needs to avoid working in any environment in which there is noise, which may exacerbate his hearing loss.  Dr. D. also stated that the Veteran should also avoid any environment which requires normal hearing or good speech understanding.  Additionally, those limitations would prevent verbal communication face-to-face as well as by telephone.  His condition would pose a significant safety risk in any job involving transportation/driving or being around heavy or moving machinery.  Dr. D. stated that the Veteran's service-connected hearing loss would significantly impair his employability in most job assignments without adaptation.  

The Board notes that it may not deny a rating of TDIU without producing evidence, as distinguished from mere conjecture, that a veteran's disability does not prevent him or her from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294(1995); Beaty v. Brown, 6 Vet. App. 532, 537(1994).  In Friscia, the United States Court of Appeals for Veterans Claims (Court) specifically stated that VA has a duty to supplement the record by obtaining an examination, which includes an opinion on what effect the appellant's service-connected disability has on his ability to work.  Friscia, 7 Vet. App. at 297.  

While there is some medical evidence addressing the Veteran's employability, the record does not include a current medical opinion-clearly based on full consideration of the Veteran's documented history and supported by fully-stated rationale-as to whether the Veteran's service-connected disabilities-either individually or in concert and without regard to his age and/or nonservice-connected disabilities -render(s) him unable to obtain or retain substantially gainful employment.  On this record, such an opinion is needed to resolve the matter of the Veteran's entitlement to a TDIU.  See Friscia v. Brown, 7 Vet. App. 294, 297(1995), citing Beaty v. Brown, 6 Vet. App. 532, 537(1994) (holding that where an appellant presents evidence of unemployability, VA has a duty to supplement the record by obtaining an examination which includes an opinion as to what effect the appellant's service-connected disability has on his ability to work).  

Accordingly, the Veteran must be scheduled for a VA examination.  The examiner should be requested to conduct an examination of the Veteran and provide a medical opinion addressing the question of whether the Veteran's service-connected disabilities combine to make him unemployable.  See 38 U.S.C.A. § 5103A (d) (West 2002); Friscia, supra.  Such opinion must be based upon consideration of the Veteran's current medical condition as well as his documented history and assertions, to include employment history and education, and medical evidence associated with the record.  38 U.S.C.A. § 5103A.  

To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to his claim and to ensure full compliance with due process requirements, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions:  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)


1.  The AOJ should schedule the Veteran for an appropriate VA examination to determine the effect of his service- connected disabilities on his employability.  The examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran is unable to secure or maintain substantially gainful employment as a result of the combined effect of his service-connected disabilities only (bilateral hearing loss and tinnitus).  Consideration should be given to the Veteran's occupational experience and education.  The examination report must include a complete rationale for the opinion regarding employability.  

The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2011).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder, and must reflect that it was sent to his last known address of record.  If the Veteran fails to report to the examination, it must be indicated in the claims folder whether the notification letter was returned as undeliverable.

2.  The AOJ must ensure that all requested actions have been accomplished in compliance with this remand. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268(1998).  Any additional evidentiary development suggested by the newly obtained information should be undertaken.  

3.  Thereafter, the AOJ should readjudicate the claim for a TDIU in light of the additional evidence obtained.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and given the opportunity to respond thereto.  

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  By this remand the Board intimates no opinion, either factual or legal, as to the ultimate determination warranted in this case.  The purposes of the remand are to further develop the record and to afford the Veteran due process of law.  No action is required of the Veteran until he receives further notice.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



